DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following Corrected Notice of Allowability is correct a mistake regarding the allowable claims.  The previous examiners amendment and reasons for allowance is correct.
Claims 1-3, 5, 6, 8 and 10-21 are at issue and are present for examination.   

Allowable Subject Matter
Claims 1-3, 5, 6, 8 and 10-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






rgh
3/23/2021

/Richard G Hutson/
Primary Examiner, Art Unit 1652